                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA

IN RE:

JOSEPH NORMAN SHORT, JR.,                                          CASE NO. 19-11555-HAC-7

       DEBTOR.

       ORDER CONDITIONALLY DENYING MOTION FOR RELIEF OF STAY

        This matter having been set for hearing on December 17, 2019 by the Court, upon the Motion
for Relief from the Automatic Stay of Alabama Ag Credit, FLCA (“AAC”), seeking relief from the
automatic stay imposed by 11 U.S.C. §362(a) as it relates to the enforcement of the lien against
property being described in Exhibit “A” hereto and further described in the Motion for Relief filed
with the Court on November 20, 2019 (“Property”). Notice of the hearing was given and appearances
were noted for the record. Based upon the filings, arguments presented by counsel and for the
reasons set forth on the record during the hearing, it is hereby

       ORDERED, ADJUDGED AND DECREED the motion is CONDITIONALLY DENIED.

       IT IS FURTHER ORDERED, should the Chapter 7 Trustee fail to pay AAC’s lien in full
by April 26, 2020, AAC shall file a Notice of Termination of Stay with the Court and mail a copy to
the Debtor and Trustee (“Notice of Termination of Stay”). Upon filing the Notice of Termination of
Stay, AAC, its successors and assigns, is granted relief from the automatic stay and may immediately
proceed to foreclose its mortgage and utilize all other state law remedies available to AAC, its
successors and assigns in regard to the Property without further.

Dated: December 30, 2019




Order prepared by:

Bowdy J. Brown
Sasser, Sefton & Brown, P.C.
Post Office Box 4539
Montgomery, AL 36103-4539




  Case 19-11555       Doc 50     Filed 12/30/19 Entered 12/30/19 10:05:43            Desc Main
                                   Document     Page 1 of 2
                                            Exhibit “A”

The property being further described as:

Beginning at a light wood stake at the NW corner of the Southeast Quarter of Section 8, Township 1
South, Range 4 East Baldwin County, AL; thence North 89° 04' 31" East, a distance of 1,334.26 feet
to a set 5/8” capped rebar; thence South 00° 39' 35" East, a distance of 1,338.29 feet to a axle and
light wood stake at fence corner: thence South 89° 13' 38" West, a distance of 804.01 feet to a set
5/8" capped rebar at the East right of way of Hollingsworth Road, thence Northerly along said right
of way along the following courses: thence along a curve to the left, of which has a radius of 479.83
feet; thence Northwesterly along the arc a chord bearing of North 52° 42' 12" West, a chord distance
of 177.03 feet, an arc distance of 178.05 feet; thence North 59° 30' 51" West a distance of 147.44
feet; thence along a curve to the right, of which has a radius of 527.00 feet; thence Northwesterly
along the arc a chord bearing of North 63° 32' 51" West a chord distance of 40.33 feet, an arc
distance of 40.34 feet to a set 5/8" capped rebar thence North 00° 28' 11" West, leaving said right of
way a distance of 447.68 feet to a set 5/8" capped rebar; thence South 89° 31' 49" West, a distance of
232.31 feet to a set 5/8" capped rebar; thence North 00° 28' 11" West, a distance of 681.74 feet to the
point of beginning.

Less and Except the following parcel:

Commencing at the Northwest Corner of the Southeast Quarter of Section 8, Township 1 South,
Range 4 East, Baldwin County, Alabama; thence run S 01° 45’ 07” E, 681.48 feet to the POINT OF
BEGINNING of the property herein described; thence run N 88° 15’ 34” E, 232.36 feet to a point;
thence run S 01° 45’ 28” E, 449.32 feet to a point on a curve, convexing to the South, having a
radius of 400.00 feet and a delta angle of 33° 07’ 38”; thence run Northwestwardly, along said curve,
an arc length of 231.27 feet (chord bears N 59° 17’ 56” W, 228.06 feet) to the P.C. of a curve to the
right, having a radius of 69.77 feet and a delta angle of 49° 02’ 54”; thence run Northeastwardly,
along said curve, an arc length of 59.73 feet (chord bears N 17° 42’ 57” W, 57.92 feet) to a P.C. of a
curve to the left, having a radius of 106.00 feet and a delta angle of 48° 13’ 43”; thence run
Northwestwardly, along said curve, an arc length of 89.23 feet (chord bears N 17° 49’ 53” W, 86.61
feet) to a point; thence run N 01° 45’ 47” W, 188.07 feet to the Point of Beginning


Joseph Norman Short, Jr.
18-02518




  Case 19-11555        Doc 50     Filed 12/30/19 Entered 12/30/19 10:05:43              Desc Main
                                    Document     Page 2 of 2
